DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is a final rejection.
Claims 4-5, 9-14 and 16 were cancelled
Claims 1, 8, and 15 were amended
Claims 1-3, 6-8, 15, 17-22 are pending
Claims 1-3, 6-8, 15, 17-22 are rejected under 35 USC § 101 
Claims 1-3, 6-8, 15, 17-22 are rejected under 35 USC § 103 


Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 8-8-2019 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8-8-2019 and 1-7-2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [1-3, 6-8, 15, 17-20] are not patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1-3, 6-8, 15, 17-20, the claims recite an abstract idea, as it recites implementation of secure QR code transactions.
Independent Claim 1 is rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claim 1 recites a system to provide secure transactions.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention: “request comprising merchant information“; “search for corresponding contact information for a merchant identified by the merchant information”; “generate a password for the merchant”; “determine whether the verification information satisfies conditions with respect to the password for the merchant”; and “communicate confirmation to a source of the request to initiate the transaction such that the transaction proceeds when the verification information satisfies the conditions” belongs to the grouping of organizing human activity under  fundamental economic principles or practices (including mitigating risk) as it recites implementation of secure QR code transactions (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea. 
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO):  claim 1 recites: “a processing system”; “a storage system comprising a merchant storage resource”; “instructions for secure transactions stored on the storage system that when executed by the processing system, direct the secure transaction system”; “a computing device“;  and “communication channel of an email or messaging application“; that amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)).  
In addition Claim 1 recites: “receive a customer request to initiate a transaction for the customer”; “communicate the password to the merchant …using the contact information for the merchant“; and “receive verification information corresponding to the password for the merchant from the customer “; that amount to additional insignificant extra solution activities to the judicial exception specific to data gathering and data transmission. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two claim 1 recites: : “a processing system”; “a storage system comprising a merchant storage resource”; “instructions for secure transactions stored on the storage system that when executed by the processing system, direct the secure transaction system”; “a computing device“;  and “communication channel of an email or messaging application“; that amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)). 
In addition Claim 1 recites: “receive a customer request to initiate a transaction for the customer”; “communicate the password to the merchant …using the contact information for the merchant“; and “receive verification information corresponding to the password for the merchant from the customer“; that amount to additional insignificant extra solution activities to the judicial exception specific to data gathering and data transmission. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.

Independent Claim 15 is rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claim 15 recites a method to provide secure transactions.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “pre-registering contact information for a merchant”; “identifying… a merchant account from the merchant information received from… the customer  and an associated pre-registered contact information for the merchant”; “confirming that the password received of the customer corresponds to the OTP sent to the merchant”; and “after confirming that the password… of the customer corresponds to the OTP sent to the merchant, enabling the transaction to be performed” belongs to the grouping of organizing human activity under  fundamental economic principles or practices including mitigating risk as it recites implementation of secure transactions (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea. 
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO):  claim 15 recites: “providing a payment application for a computing device of a customer comprising a QR scanner module and electronic wallet”; “pre-registered contact information for the merchant is a third-party authentication application for the merchant, an email, a messaging application contact, or a payment application of the merchant having an authentication module”; “payment application of the computing device of the customer“; and “secure transaction system”; that amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)).  
In addition Claim 15 recites: “receiving… payment information and merchant information… of the user for performing a transaction”; “sending a One-Time Password (OTP) to the pre-registered contact information for the merchant after receiving the payment information and the merchant information from the payment application of the customer for performing the transaction“;  and “receiving a password of the customer “; that amount to additional insignificant extra solution activities to the judicial exception specific to data gathering and transmission. (refer to MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two claim 15 recites: : “providing a payment application for a computing device of a customer comprising a QR scanner module and electronic wallet”; “pre-registered contact information for the merchant is a third-party authentication application for the merchant, an email, a messaging application contact, or a payment application of the merchant having an authentication module”; “payment application of the computing device of the customer“; and “secure transaction system” that amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)). 
In addition Claim 15 recites: “receiving… payment information and merchant information… of the user for performing a transaction”; “sending a One-Time Password (OTP) to the pre-registered contact information for the merchant after receiving the payment information and the merchant information from the payment application of the customer for performing the transaction“;  and “receiving a password of the customer “; that amount to additional insignificant extra solution activities to the judicial exception specific to data gathering and transmission. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.
Claims 2-3 and 6-8, dependent on claim 1; and claims 17-22 dependent on claim 15 are rejected under 35 U.S.C 101 based on similar rationale as claims 1 and 15 respectively. Additional elements in claims 2-3, 6-8 and 17-18 do not provide further limitations on claims 1 and 15 respectively that integrate the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept
Claim 2 dependent on claim 1 merely adds to the abstract idea of claims 1. By reciting “perform pre-authorization processes with respect to the payment information” it adds to the abstract idea of providing secure QR code transactions by pre-authorizing the payment process once the payment information for the transaction is received without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 2 dependent on claim 1 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Claim 2 recites “receive payment information for the transaction”.  This claim amounts to no more than receiving payment information for the transaction specific to receiving data, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible. 

Claim 3 dependent on claim 2 merely adds to the abstract idea of claims 1. By reciting “after determining that the verification information satisfies the conditions and performing the pre-authorization processes, send a notification that the transaction has processed” it adds to the abstract idea of providing secure QR code transactions by sending notification that the transaction has processed after verifying that the information satisfies the conditions and after pre-authorizing the payment process without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).
Claim 6 dependent on claim 1  amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea as it recites “instructions to communicate the password over the communication channel directs the system to communicate an SMS message to the messaging application.” by directing the system to communicate an SMS message to a messaging application without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).
Claim 7 dependent on claim 1  amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea as it recites “instructions to communicate the password over the communication channel directs the system to communicate an email to 
Claim 8 dependent on claim 1  amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea as it recites “in response to a pre-registration request providing contact information of a merchant for storing in the merchant storage resource, store the contact information in the merchant storage resource in association with identifying merchant information” by directing the system to store the contact information in the merchant storage resource in association with identifying merchant information without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).
Claim 17 dependent on claim 15 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 17 recites “sending a notification to the payment application that the transaction is processed”.  This claims amounts to no more than sending a notification to the payment application that the transaction is processed, which is a form of insignificant extra-solution activity specific to sending data  (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible. 

Claim 18 dependent on claim 15 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 18 recites sending a notification to the pre-registered contact information that the transaction is processed”.  This claims amounts to no more than sending a notification to the pre-registered contact information that the transaction is processed, which is a form of insignificant extra-solution activity specific to sending data  (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.
Claim 19 dependent on claim 15  amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea as it recites “sending the OTP to the pre-registered contact information for the merchant comprises communicating the OTP to the payment application of the merchant having the authentication module” by directing the system to communicate to a payment application having an authentication module without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).
Claim 20 dependent on claim 15  amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea as it recites “sending the OTP to the pre-registered contact information for the merchant comprises communicating the OTP to the third-party authentication application of the merchant” by directing the system to communicate to a third-party authentication application without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).
Claim 21 dependent on claim 15  amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea as it recites “sending the OTP to the pre-registered contact information for the merchant comprises communicating an SMS with the OTP to the messaging application contact via a messaging application” by directing the system to communicate an SMS via a messaging application without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).
Claim 22 dependent on claim 15  amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea as it recites “sending the OTP to the pre-registered contact information for the merchant comprises communicating the OTP to the email of the merchant via an email application” by directing the system to communicate the OTP via an e-mail application without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
non-obviousness.

Claims 1-3 and 6-8 and 15, 17-22 are rejected by 35 U.S.C. 103 as being un-patentable by Solanki et.al (US 2018/0018666 A1) hereinafter “Solanki”, in view of Ramatchandirane et.al (US 2015/0278810 A1) hereinafter “Ramatchandirane” in view of Singh et.al (US 2018/0089669 A1) hereinafter “Singh”

Regarding claim 1 Solanki teaches: 
A Secure Transaction System, comprising: 
a processing system; (See at least [0097] via: “…architecture includes a processor 422 (which may be referred to as a central processor unit or CPU) that is in communication with memory devices including secondary storage 424 (such as disk drives), read only memory (ROM) 426, random access memory (RAM) 428. The processor 422 may be implemented as one or more CPU chips…”)
a storage system comprising a merchant storage resource; and (See at least [0026] via: “…The service provider may create and/or maintain a user database comprising details of registered … payees…”)
instructions for secure transactions stored on the storage system that when executed by the processing system, direct the secure transaction system to at least: (See at least [0099] via: “…storage 424 has a processing component 424a comprising non-transitory instructions operative by the processor 422 to perform various operations ….”)
in response to the request to initiate the transaction for the customer:
search the merchant storage resource for corresponding contact information for a merchant identified by the merchant information; (See at least [0026] via: “…The service provider may create and/or maintain a user database comprising details of registered … payees. The details may comprise one or more of: a payee… identifier, name, …address, mobile number, email address, company/individual identity code, registration code, user ID and registered payment vehicle (e.g. preferred payment card, payment account or digital wallet)…”)
generate a password for the merchant; (See at least [0087] via: “…the service provider server 26 generates, … a unique token and an action ID associated with the request and stores the token and action ID in a transaction database … along with the request details (including the payee identifier, payer identifier and transaction amount). In this embodiment, the token is a code used by the service provider server 26 to identify the current transaction such that the payee and payer for the transaction can be identified from it. …The service provider server 26 then transmits the token and action ID to the payee communication device 22 in step 182…”)
determine whether the verification information satisfies conditions with respect to the password for the merchant; and (See at least [0055] via: “…using the token to retrieve details of the request; and ….transmitting the payee identifier and transaction amount to the payer for authorization…”)
communicate confirmation to a source of the request to initiate the transaction such that the transaction proceeds 

Solanki is silent regarding the following claim that is taught by Ramatchandirane:  
receive from a computing device of a customer a request to initiate a transaction for the customer102 can include a transaction processing system 166, for example, to complete the single transmission initiated transaction 151…the transaction is initiated by the user 101 using the user device 106…”; in addition see at least [0042] via: “…FIG. 1B is a block diagram of an example hierarchy of processing elements within a trusted cloud 102 for performing trusted transactions in the environment 100. For example, the trusted cloud 102 can process transaction requests received from the user device 106. Information in a transaction request, for example, can include a product identifier, a merchant identifier, a machine identifier, a user identifier, a user device identifier, an amount, and/or other transaction information…”; in addition see at least [0045] via: “…The interaction module 108, for example, can receive transaction requests (e.g., the single transmission initiated transaction 151) from the user device 106.,,”; in addition see at least [0073] via: “…The transaction can be initiated using a smartphone 1414, e.g., by scanning a QR code 1418 or by receiving product information using near-field (NFC) communication 1420. Alternatively, the transaction can be initiated on the smartphone 1414 or any phone 1416 by entering a code 1422 as a text or SMS message that is to be sent to the trusted cloud 102. The transaction includes a payment, e.g., to a payment ecosystem 1417…”; in addition see at least [0082] via: “…At 2202, a transaction request is received that is initiated by a device associated with the consumer. The transaction request is received at a computing system having a prior registration of the consumer and a prior registration of a product or service provider associated with the engaged machine. The transaction request includes: (i) information sufficient for the computing system to identify the consumer from among all registered consumers, (ii) information sufficient for the computing system to identify the product or service provider associated with the engaged machine from among all registered product or service providers, and (iii) information obtained from the machine that is sufficient for the computing system to identify a proposed transaction between the consumer and the product or service provider…”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Solanki to incorporate the teachings of Ramatchandirane because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Solanki’s teaching regarding  a method for securing a payment initiated by a payee, the method comprises the operations of: a service provider (i) receiving a request from a payee for a payment transaction to be made, the request comprising a payee identifier, payer identifier and transaction amount; (ii) generating a token associated with the request; and (iii) transmitting the token to the payer; the service provider (i) receiving the token and a payer identifier from the payer, (ii) using the token to retrieve details of the request, and (iii) transmitting the payee identifier and transaction amount to the payer for authorization; and upon authorization, the service provider receiving from the payer, identification of a payer payment vehicle to be used for the payment transaction such that the service provider may complete the payment transaction from the payer payment vehicle to a payee payment vehicle, could be modified to include Ramatchandirane’s teaching regarding a method for conducting a transaction involving a consumer, whereby a transaction request initiated by a consumer device is received, the transaction request including information to identify the service provider, in order to complement Solanki’s method whereby the transaction is initiated by the payee or merchant to one where the transaction is requested by a customer’s device, the transaction request including information to identify the service provider, such that the customer may be enabled to initiate the transaction rather than the payee. It is beneficial to combine Solanki’s with Ramatchandirane’s teaching in order to provide a payment system that has the dual capability of initiating transactions by the merchant and or the consumer, adding in this way flexibility of use to either the merchant or the consumer in terms of initiating transactions. 

Solanki is silent regarding the following claim that is taught by Singh:  

generate a password for the merchant; (See at least [0030] via: “… transaction system 140 may generate a one-time password (step 258) and transmit the one-time password to the merchant (step 260) …”)
communicate the password to the merchant over a communication channel of an email or messaging application using the contact information for the merchant; (See at least [0030] via: “… transaction system 140 may generate a one-time password (step 258) and transmit the one-time password to the merchant (step 260) via electronic communication using the merchant contact information. The one-time password may be generated in response to the merchant accepting the transaction in step 254, or in response to the merchant entering its merchant account information (step 256),…” [0021] “allowing the merchant to receive and transmit electronic communications, such as a merchant email, telephone number, merchant profile information (e.g. linked to a social media profile or other site allowing electronic messaging), and/or the like.”)  
receive verification information corresponding to the password for the merchant from the computing device of the customertransmitting the one-time password to the merchant, transaction system 140 may request the merchant to enter the one-time password into transaction portal 142. The merchant may receive the one-time password from transaction system 140 and enter a one-time password submission into transaction portal 142. Transaction system 140 may receive the one-time password submission (step 262) entered by the merchant. In response to receiving the one-time password submission, transaction system 140, through authorization system 144, may analyze the one-time password submission (step 264) by comparing it to the one-time password. In response to analyzing the one-time password submission, transaction system 140, through authorization system 144, may determine an authorization response (step 266). In response to the one-time password submission matching the one-time password, the authorization response may authorize the transaction...”; in addition see at least [0016] via: “…transaction system 140 may comprise a transaction portal 142 and/or authorization system 144. Transaction portal 142 may be an electronic portal wherein consumers (through web client 120) and/or merchants (through merchant system 130) may enter information to complete an electronic transaction. Web client 120 may access transaction portal 142 via browser 122. Authorization system 144 may be configured to reject or approve a transaction based on the analysis of information entered into transaction portal 142 by a consumer and a merchant engaging in a transaction …”; in addition see at least [0018] via: “…. the consumer may utilize system 100. The consumer may navigate to transaction portal 142 (step 204) in transaction system 140. In various embodiments, the consumer may navigate to transaction portal 142 by navigating to a website associated with a transaction account issuer and transaction system 140…”)              

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Solanki to incorporate the teachings of Singh because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Solanki’s teaching regarding  a method for securing a payment initiated by a payee, the method comprises the operations of: a service provider (i) receiving a request from a payee for a payment transaction to be made, the request comprising a payee identifier, payer identifier and transaction amount; (ii) generating a token associated with the request; and (iii) transmitting the token to the payer; the service provider (i) receiving the token and a payer identifier from the payer, (ii) using the token to retrieve details of the request, and (iii) transmitting the payee identifier and transaction amount to the payer for authorization; and upon authorization, the service provider receiving from the payer, identification of a payer payment vehicle to be used for the payment transaction such that the service provider may complete the payment transaction from the payer payment vehicle to a payee payment vehicle, could be modified to include Singh’s teaching regarding systems that may include receiving consumer account information associated with a consumer engaging in a transaction with a merchant; receiving transaction information associated with the transaction; generating a unique payment link associated with the transaction; transmitting the unique payment link to the merchant; allowing the merchant access to the transaction portal via the unique payment link; receiving merchant account information associated with the merchant; and transmitting a payment to the merchant for the transaction, in order to optimize Solanki’s method for securing a payment initiated by a payee by adding additional communication means between merchant and buyers with Singh’s system of communication between merchant and buyers without disclosing transaction account information (Singh [0002]).

Regarding claim 2 Solanki, Singh and Ramatchandirane teach the invention as claimed and detailed above with respect to claim 1. Solanki also teaches: 
further comprising instructions that direct the system to: 
receive payment information for the transaction; and (See at least [0063] via: “…In step 44, the payee enters the amount to receive from the payer. … In step 46, the payee sends a request to the service provider server 26 for a payment transaction to be made, the request comprising a payee identifier and the transaction amount….”)
perform pre-authorization processes with respect to the payment information.  (See at least [0065] via: “…In step 60, the service provider server 26 transmits the payee name and transaction amount to the payer for authorization….”)

Regarding claim 3 Solanki, Singh and Ramatchandirane teach the invention as claimed and detailed above with respect to claim 1 and claim 2. Solanki also teaches: 
further comprising instructions that direct the system to: 
after determining that the verification information satisfies the conditions and performing the pre-authorization processes, send a notification that the transaction has processed. (See at least [0068] via: “…In step 68, the service provider server 26 transmits a ….notification to the payee communication device 22 confirming that the transaction amount has been successfully transferred…”) 

Regarding claim 6 Solanki, Singh and Ramatchandirane teach the invention as claimed and detailed above with respect to claim 1. Singh also teaches: 
wherein the instructions to communicate the password over the communication channel directs the system to communicate an SMS message to the messaging application. (See at least [0030] via: “…. transaction system 140 may generate a one-time password (step 258) and transmit the one-time password to the merchant (step 260) via electronic communication using the merchant contact information….”; in addition see at least [0044] via: “… Any communication, transmission and/or channel discussed herein may include any system or method for delivering content …. The content may be presented in any form or medium, and in various embodiments, the content may be delivered electronically and/or capable of being presented electronically. For example, a channel may comprise …., an SMS or other type of text message…” and [0021])

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Solanki to incorporate the teachings of Singh because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Solanki’s teaching regarding  a method for securing a payment initiated by a payee, the method comprises the operations of: a service provider (i) receiving a request from a payee for a payment transaction to be made, the request comprising a payee identifier, payer identifier and transaction amount; (ii) generating a token associated with the request; and (iii) transmitting the token to the payer; the service provider (i) receiving the token and a payer identifier from the payer, (ii) using the token to retrieve details of the request, and (iii) transmitting the payee identifier and transaction amount to the payer for authorization; and upon authorization, the service provider receiving from the payer, identification of a payer payment vehicle to be used for the payment transaction such that the service provider may complete the payment transaction from the payer payment vehicle to a payee payment vehicle, could be modified to include Singh’s teaching regarding systems that may include receiving consumer account information associated with a consumer engaging in a transaction with a merchant; receiving transaction information associated with the transaction; generating a unique payment link associated with the transaction; transmitting the unique payment link to the merchant; allowing the merchant access to the transaction portal via the unique payment link; receiving merchant account information associated with the merchant; and transmitting a payment to the merchant for the transaction, in order to optimize Solanki’s method for securing a payment initiated by a payee by adding additional communication means between merchant and buyers with Singh’s system of communication between merchant and buyers without disclosing transaction account information (Singh [0002]).

Regarding claim 7 Solanki, Singh and Ramatchandirane teach the invention as claimed and detailed above with respect to claim 1. Singh also teaches: 
wherein the instructions to communicate the password over the communication channel directs the system to communicate an email to the email application.  (See at least [0030] via: “…. transaction system 140 may generate a one-time password (step 258) and transmit the one-time password to the merchant (step 260) via electronic communication using the merchant contact information….”; in addition see at least [0044] via: “… Any communication, transmission and/or channel discussed herein may include any system or method for delivering content …. The content may be presented in any form or medium, and in various embodiments, the content may be delivered electronically and/or capable of being presented electronically. For example, a channel may comprise …., an email…” and [0021])

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Solanki to incorporate the teachings of Singh because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Solanki’s teaching regarding  a method for securing a payment initiated by a payee, the method comprises the operations of: a service provider (i) receiving a request from a payee for a payment transaction to be made, the request comprising a payee identifier, payer identifier and transaction amount; (ii) generating a token associated with the request; and (iii) transmitting the token to the payer; the service provider (i) receiving the token and a payer identifier from the payer, (ii) using the token to retrieve details of the request, and (iii) transmitting the payee identifier and transaction amount to the payer for authorization; and upon authorization, the service provider receiving from the payer, identification of a payer payment vehicle to be used for the payment transaction such that the service provider may complete the payment transaction from the payer payment vehicle to a payee payment vehicle, could be modified to include Singh’s teaching regarding systems that may include receiving consumer account information associated with a consumer engaging in a transaction with a merchant; receiving transaction information associated with the transaction; generating a unique payment link associated with the transaction; transmitting the unique payment link to the merchant; allowing the merchant access to the transaction portal via the unique payment link; receiving merchant account information associated with the merchant; and transmitting a payment to the merchant for the transaction, in order to optimize Solanki’s method for securing a payment initiated by a payee by adding additional communication means between merchant and buyers with Singh’s system of communication between merchant and buyers without disclosing transaction account information (Singh [0002]).

Regarding claim 8 Solanki, Singh and Ramatchandirane teach the invention as claimed and detailed above with respect to claim 1. Solanki also teaches: 
further comprising instructions that direct the system to: 
in response to a pre-registration request providing contact information of [[a]] the merchant for storing in the merchant storage resource, store the contact information in the merchant storage resource in association with identifying merchant information.  (See at least [0022] via: “…where the payee is registered with the service provider, the payee may identify itself to the service provider using a registration code. However, this may not enable the payer to identify the payee and so the payee identifier transmitted to the payer may be the payee name (which may be stored in the registered user database described below)…”; in addition see at least [0026] via: “…The service provider may create and/or maintain a user database comprising details of registered payers and/or payees. The details may comprise one or more of: a payee/payer identifier, name, residential address, mobile number, email address, company/individual identity code, registration code, user ID and registered payment vehicle…”; in addition see at least [claim 12] via: “…the service provider creates and/or maintains a user database comprising details of registered payers and/or payees…”)

Regarding claim 15 Solanki teaches: 
A method for secure transactions, comprising: 
providing a payment application for a computing device of a customerthe token in step 52, and displays the QR code on the screen 30a for communication to the payer. In step 54, the payer scans the QR code using the payer mobile device 28….”; in addition see at least [0023] via: “…the payer payment vehicle and/or the payee payment vehicle may each take the form of a digital wallet…”)
pre-registering contact information for a merchant , wherein the pre-registered contact information for the merchant is a third-party authentication application for the merchant, an email, a messaging application contact, or a payment application of the merchant having an authentication module; (See at least [0022] via: “…where the payee is registered with the service provider, the payee may identify itself to the service provider using a registration code….”)
identifying, by the secure transaction system, a merchant account from the merchant information received from the payment application of the computing device of the customer and an associated pre-registered contact information for the merchant; (See at least [0026] via: “…The service provider may create and/or maintain a user database comprising details of registered … payees. The details may comprise one or more of: a payee… identifier, name, …address, mobile number, email address, company/individual identity code, registration code, user ID and registered payment vehicle (e.g. preferred payment card, payment account or digital wallet)…”)
receiving a password via the payment application of the computing device of the customer
        
Solanki is silent regarding the following claim that is taught by Ramatchandirane:  

receiving, at a secure transaction system, payment information and merchant information from the payment application of the computing device of the customer102 can include a transaction processing system 166, for example, to complete the single transmission initiated transaction 151…the transaction is initiated by the user 101 using the user device 106…”; in addition see at least [0042] via: “…FIG. 1B is a block diagram of an example hierarchy of processing elements within a trusted cloud 102 for performing trusted transactions in the environment 100. For example, the trusted cloud 102 can process transaction requests received from the user device 106. Information in a transaction request, for example, can include a product identifier, a merchant identifier, a machine identifier, a user identifier, a user device identifier, an amount, and/or other transaction information…”; in addition see at least [0045] via: “…The interaction module 108, for example, can receive transaction requests (e.g., the single transmission initiated transaction 151) from the user device 106.,,”; in addition see at least [0073] via: “…The transaction can be initiated using a smartphone 1414, e.g., by scanning a QR code 1418 or by receiving product information using near-field (NFC) communication 1420. Alternatively, the transaction can be initiated on the smartphone 1414 or any phone 1416 by entering a code 1422 as a text or SMS message that is to be sent to the trusted cloud 102. The transaction includes a payment, e.g., to a payment ecosystem 1417…”; in addition see at least [0082] via: “…At 2202, a transaction request is received that is initiated by a device associated with the consumer. The transaction request is received at a computing system having a prior registration of the consumer and a prior registration of a product or service provider associated with the engaged machine. The transaction request includes: (i) information sufficient for the computing system to identify the consumer from among all registered consumers, (ii) information sufficient for the computing system to identify the product or service provider associated with the engaged machine from among all registered product or service providers, and (iii) information obtained from the machine that is sufficient for the computing system to identify a proposed transaction between the consumer and the product or service provider…”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Solanki to incorporate the teachings of Ramatchandirane because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Solanki’s teaching regarding  a method for securing a payment initiated by a payee, the method comprises the operations of: a service provider (i) receiving a request from a payee for a payment transaction to be made, the request comprising a payee identifier, payer identifier and transaction amount; (ii) generating a token associated with the request; and (iii) transmitting the token to the payer; the service provider (i) receiving the token and a payer identifier from the payer, (ii) using the token to retrieve details of the request, and (iii) transmitting the payee identifier and transaction amount to the payer for authorization; and upon authorization, the service provider receiving from the payer, identification of a payer payment vehicle to be used for the payment transaction such that the service provider may complete the payment transaction from the payer payment vehicle to a payee payment vehicle, could be modified to include Ramatchandirane’s teaching regarding a method for conducting a transaction involving a consumer, whereby a transaction request initiated by a consumer device is received, the transaction request including information to identify the service provider, in order to complement Solanki’s method whereby the transaction is initiated by the payee or merchant to one where the transaction is requested by a customer’s device, the transaction request including information to identify the service provider, such that the customer may be enabled to initiate the transaction rather than the payee. It is beneficial to combine Solanki’s with Ramatchandirane’s teaching in order to provide a payment system that has the dual capability of initiating transactions by the merchant and or the consumer, adding in this way flexibility of use to either the merchant or the consumer in terms of initiating transactions.

Solanki is silent regarding the following claim that is taught by Singh:  

sending a One-Time Password (OTP) to the pre-registered contact information for the merchant after receiving the payment information and the merchant information from the payment application of the computing device of the customer140 may generate a one-time password (step 258) and transmit the one-time password to the merchant (step 260) via electronic communication using the merchant contact information. The one-time password may be generated in response to the merchant accepting the transaction in step 254, or in response to the merchant entering its merchant account information (step 256)…” and [0021])                
confirming that the password received via the payment application of the computing device of the customertransmitting the one-time password to the merchant, transaction system 140 may request the merchant to enter the one-time password into transaction portal 142. The merchant may receive the one-time password from transaction system 140 and enter a one-time password submission into transaction portal 142. Transaction system 140 may receive the one-time password submission (step 262) entered by the merchant. In response to receiving the one-time password submission, transaction system 140, through authorization system 144, may analyze the one-time password submission (step 264) by comparing it to the one-time password. In response to analyzing the one-time password submission, transaction system 140, through authorization system 144, may determine an authorization response (step 266)…”)
after confirming that the password received via the payment application of the computing device of the customer140 may receive the one-time password submission (step 262) entered by the merchant. In response to receiving the one-time password submission, transaction system 140, through authorization system 144, may analyze the one-time password submission (step 264) by comparing it to the one-time password. In response to analyzing the one-time password submission, transaction system 140, through authorization system 144, may determine an authorization response (step 266). In response to the one-time password submission matching the one-time password, the authorization response may authorize the transaction...”).   

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Solanki to incorporate the teachings of Singh because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Solanki’s teaching regarding  a method for securing a payment initiated by a payee, the method comprises the operations of: a service provider (i) receiving a request from a payee for a payment transaction to be made, the request comprising a payee identifier, payer identifier and transaction amount; (ii) generating a token associated with the request; and (iii) transmitting the token to the payer; the service provider (i) receiving the token and a payer identifier from the payer, (ii) using the token to retrieve details of the request, and (iii) transmitting the payee identifier and transaction amount to the payer for authorization; and upon authorization, the service provider receiving from the payer, identification of a payer payment vehicle to be used for the payment transaction such that the service provider may complete the payment transaction from the payer payment vehicle to a payee payment vehicle, could be modified to include Singh’s teaching regarding systems that may include receiving consumer account information associated with a consumer engaging in a transaction with a merchant; receiving transaction information associated with the transaction; generating a unique payment link associated with the transaction; transmitting the unique payment link to the merchant; allowing the merchant access to the transaction portal via the unique payment link; receiving merchant account information associated with the merchant; and transmitting a payment to the merchant for the transaction, in order to optimize Solanki’s method for securing a payment initiated by a payee by adding additional communication means between merchant and buyers with Singh’s system of communication between merchant and buyers without disclosing transaction account information (Singh [0002]).
 
Regarding claim 17 Solanki, Singh and Ramatchandirane teach the invention as claimed and detailed above with respect to claim 15. Solanki also teaches: 
sending a notification to the payment application that the transaction is processed.  (See at least [0068] via: “…In step 68, the service provider server 26 transmits a ….notification to the payee communication device 22 confirming that the transaction amount has been successfully transferred…”)  

Regarding claim 18 Solanki, Singh and Ramatchandirane teach the invention as claimed and detailed above with respect to claim 15. Solanki also teaches: 
sending a notification to the pre-registered contact information that the transaction is processed. (See at least [0068] via: “…In step 68, the service provider server 26 transmits a ….notification to the payee communication device 22 confirming that the transaction amount has been successfully transferred…”)  

Regarding claim 19 Solanki, Singh and Ramatchandirane teach the invention as claimed and detailed above with respect to claim 15. Singh also teaches: 
sending the OTP to the pre-registered contact information for the merchant comprises communicating the OTP to the payment application of the merchant having the authentication module. (See at least [0030] via: “… transaction system 140 may generate a one-time password (step 258) and transmit the one-time password to the merchant (step 260) via electronic communication using the merchant contact information.… The one-time password may be a series of letters, numbers, or characters, or any other code, which may be used to authenticate the merchant. In response to transmitting the one-time password to the merchant, transaction system 140 may request the merchant to enter the one-time password into transaction portal 142. The merchant may receive the one-time password from transaction system 140 and enter a one-time password submission into transaction portal 142. Transaction system 140 may receive the one-time password submission (step 262) entered by the merchant. In response to receiving the one-time password submission, transaction system 140, through authorization system 144, may analyze the one-time password submission (step 264) by comparing it to the one-time password. In response to analyzing the one-time password submission, transaction system 140, through authorization system 144, may determine an authorization response (step 266)…”) The Examiner interprets the transaction system 140 that includes the transaction Portal 142 and the Authorization System 144 to be the authentication module as seen in Fig. 1.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Solanki to incorporate the teachings of Singh because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Solanki’s teaching regarding  a method for securing a payment initiated by a payee, the method comprises the operations of: a service provider (i) receiving a request from a payee for a payment transaction to be made, the request comprising a payee identifier, payer identifier and transaction amount; (ii) generating a token associated with the request; and (iii) transmitting the token to the payer; the service provider (i) receiving the token and a payer identifier from the payer, (ii) using the token to retrieve details of the request, and (iii) transmitting the payee identifier and transaction amount to the payer for authorization; and upon authorization, the service provider receiving from the payer, identification of a payer payment vehicle to be used for the payment transaction such that the service provider may complete the payment transaction from the payer payment vehicle to a payee payment vehicle, could be modified to include Singh’s teaching regarding systems that may include receiving consumer account information associated with a consumer engaging in a transaction with a merchant; receiving transaction information associated with the transaction; generating a unique payment link associated with the transaction; transmitting the unique payment link to the merchant; allowing the merchant access to the transaction portal via the unique payment link; receiving merchant account information associated with the merchant; and transmitting a payment to the merchant for the transaction, in order to optimize Solanki’s method for securing a payment initiated by a payee by adding additional communication means between merchant and buyers with Singh’s system of communication between merchant and buyers without disclosing transaction account information (Singh [0002]).

Regarding claim 20 Solanki, Singh and Ramatchandirane teach the invention as claimed and detailed above with respect to claim 15. Singh also teaches: 
sending the OTP to the pre-registered contact information for the merchant comprises communicating the OTP to the third-party authentication application of the merchant. (See at least [0030] via: “… transaction system 140 may generate a one-time password (step 258) and transmit the one-time password to the merchant (step 260) via electronic communication using the merchant contact information.… The one-time password may be a series of letters, numbers, or characters, or any other code, which may be used to authenticate the merchant. In response to transmitting the one-time password to the merchant, transaction system 140 may request the merchant to enter the one-time password into transaction portal 142. The merchant may receive the one-time password from transaction system 140 and enter a one-time password submission into transaction portal 142. Transaction system 140 may receive the one-time password submission (step 262) entered by the merchant. In response to receiving the one-time password submission, transaction system 140, through authorization system 144, may analyze the one-time password submission (step 264) by comparing it to the one-time password. In response to analyzing the one-time password submission, transaction system 140, through authorization system 144, may determine an authorization response (step 266)…”; in addition see at least [0010] via: “… any of the functions or steps may be outsourced to or performed by one or more third parties…”      ) The Examiner interprets the transaction system 140 that includes the transaction Portal 142 and the Authorization System 144 to be the authentication module as seen in Fig. 1 that can be performed by a third party.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Solanki to incorporate the teachings of Singh because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Solanki’s teaching regarding  a method for securing a payment initiated by a payee, the method comprises the operations of: a service provider (i) receiving a request from a payee for a payment transaction to be made, the request comprising a payee identifier, payer identifier and transaction amount; (ii) generating a token associated with the request; and (iii) transmitting the token to the payer; the service provider (i) receiving the token and a payer identifier from the payer, (ii) using the token to retrieve details of the request, and (iii) transmitting the payee identifier and transaction amount to the payer for authorization; and upon authorization, the service provider receiving from the payer, identification of a payer payment vehicle to be used for the payment transaction such that the service provider may complete the payment transaction from the payer payment vehicle to a payee payment vehicle, could be modified to include Singh’s teaching regarding systems that may include receiving consumer account information associated with a consumer engaging in a transaction with a merchant; receiving transaction information associated with the transaction; generating a unique payment link associated with the transaction; transmitting the unique payment link to the merchant; allowing the merchant access to the transaction portal via the unique payment link; receiving merchant account information associated with the merchant; and transmitting a payment to the merchant for the transaction, in order to optimize Solanki’s method for securing a payment initiated by a payee by adding additional communication means between merchant and buyers with Singh’s system of communication between merchant and buyers without disclosing transaction account information (Singh [0002]).

Regarding claim 21 Solanki Singh teach the invention as claimed and detailed above with respect to claim 15. Singh also teaches: 
sending the OTP to the pre-registered contact information for the merchant comprises communicating an SMS with the OTP to the messaging application contact via a messaging application. (See at least [0030] via: “…. transaction system 140 may generate a one-time password (step 258) and transmit the one-time password to the merchant (step 260) via electronic communication using the merchant contact information….”; in addition see at least [0044] via: “… Any communication, transmission and/or channel discussed herein may include any system or method for delivering content …. The content may be presented in any form or medium, and in various embodiments, the content may be delivered electronically and/or capable of being presented electronically. For example, a channel may comprise …., an SMS or other type of text message…”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Solanki to incorporate the teachings of Singh because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Solanki’s teaching regarding  a method for securing a payment initiated by a payee, the method comprises the operations of: a service provider (i) receiving a request from a payee for a payment transaction to be made, the request comprising a payee identifier, payer identifier and transaction amount; (ii) generating a token associated with the request; and (iii) transmitting the token to the payer; the service provider (i) receiving the token and a payer identifier from the payer, (ii) using the token to retrieve details of the request, and (iii) transmitting the payee identifier and transaction amount to the payer for authorization; and upon authorization, the service provider receiving from the payer, identification of a payer payment vehicle to be used for the payment transaction such that the service provider may complete the payment transaction from the payer payment vehicle to a payee payment vehicle, could be modified to include Singh’s teaching regarding systems that may include receiving consumer account information associated with a consumer engaging in a transaction with a merchant; receiving transaction information associated with the transaction; generating a unique payment link associated with the transaction; transmitting the unique payment link to the merchant; allowing the merchant access to the transaction portal via the unique payment link; receiving merchant account information associated with the merchant; and transmitting a payment to the merchant for the transaction, in order to optimize Solanki’s method for securing a payment initiated by a payee by adding additional communication means between merchant and buyers with Singh’s system of communication between merchant and buyers without disclosing transaction account information (Singh [0002]).

Regarding claim 22 Solanki, Singh and Ramatchandirane teach the invention as claimed and detailed above with respect to claim 15. Singh also teaches: 
sending the OTP to the pre-registered contact information for the merchant comprises communicating the OTP to the email of the merchant via an email application. (See at least [0030] via: “…. transaction system 140 may generate a one-time password (step 258) and transmit the one-time password to the merchant (step 260) via electronic communication using the merchant contact information….”; in addition see at least [0044] via: “… Any communication, transmission and/or channel discussed herein may include any system or method for delivering content …. The content may be presented in any form or medium, and in various embodiments, the content may be delivered electronically and/or capable of being presented electronically. For example, a channel may comprise …., an email…”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Solanki to incorporate the teachings of Singh because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Solanki’s teaching regarding  a method for securing a payment initiated by a payee, the method comprises the operations of: a service provider (i) receiving a request from a payee for a payment transaction to be made, the request comprising a payee identifier, payer identifier and transaction amount; (ii) generating a token associated with the request; and (iii) transmitting the token to the payer; the service provider (i) receiving the token and a payer identifier from the payer, (ii) using the token to retrieve details of the request, and (iii) transmitting the payee identifier and transaction amount to the payer for authorization; and upon authorization, the service provider receiving from the payer, identification of a payer payment vehicle to be used for the payment transaction such that the service provider may complete the payment transaction from the payer payment vehicle to a payee payment vehicle, could be modified to include Singh’s teaching regarding systems that may include receiving consumer account information associated with a consumer engaging in a transaction with a merchant; receiving transaction information associated with the transaction; generating a unique payment link associated with the transaction; transmitting the unique payment link to the merchant; allowing the merchant access to the transaction portal via the unique payment link; receiving merchant account information associated with the merchant; and transmitting a payment to the merchant for the transaction, in order to optimize Solanki’s method for securing a payment initiated by a payee by adding additional communication means between merchant and buyers with Singh’s system of communication between merchant and buyers without disclosing transaction account information (Singh [0002]).

Response to Arguments
Applicant's arguments filed 5/24/2021 have been fully considered but they are not persuasive.

Applicant amended independent claims 10, and 15, and dependent claim 8 as posted in the above analysis with additions underlined and deletions as 

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 101:

Step 2A Prong One: Applicant argues that the claims are not directed to an abstract idea, but rather are directed to methods and systems that improve security of QR code- based transactions through incorporation of a merchant password. 
Examiner disagrees and notes that although claims may be innovative, that does not preclude them being classified an abstract idea. According to the analysis under step 2A prong one, the selected claim recitation under such analysis belongs to the grouping of organizing human activity under fundamental economic principles or practices including mitigating risks as it recites implementation of secure QR code transactions (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea. 

Step 2A Prong Two and Step 2B : Applicant argues that even if the claims were directed to an abstract idea the specific claims constitute “significantly more” since the claim recites a “practical application” that imposes meaningful limits related to performing a payment transaction on the judicial exception. 

Specifically Applicant argues that the claims represent a practical application of the purported abstract idea by enhancing security of the transaction itself. Furthermore, the claims impose meaningful limits on the purported abstract idea (e.g., communication of the password to the merchant that is subsequently used by the customer computing device to send verification information to the Secure Transaction System) such that the claim is more than a drafting effort designed to monopolize the purported abstract idea.

Examiner disagrees. As explained under the PEG2A Prong Two analysis, all the listed additional elements amount to no more than mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea (refer to MPEP 2106.05(f)). In addition the insignificant extra solution activity to the judicial exception as listed in the analysis do not amount to an inventive concept, particularly when the activity is well understood routine conventional (refer to MPEP 2106.05(g) and (see MPEP 2106.05 (d)(II)). Accordingly the claim as a whole does not integrate the abstract idea into a practical application or an inventive concept because it does not impose any meaningful limits on practicing the abstract idea and hence the claims remain rejected under 35 U.S.C. 101.

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 103:

The Applicant has amended claims 1 and 15 to clarify that the transaction request is initiated by a customer computing device. 

The Applicant argues that Solanki does not teach or suggest "receive, from a computing device of a customer, a request to initiate a transaction for the customer, the request comprising merchant information," as recited in amended claim 1, from which claims 2, 3, and 6-8 depend; or "receiving, at a secure transaction system, payment information and merchant information from the payment application of the computing device of the customer for performing a transaction," as recited in amended claim 15, from which claims 17-22 depend. Singh does not cure this deficiency.

Art by Ramatchandirane has been added to teach that above claims. As such the Applicant’s arguments regarding amended claims 1 and 15 are moot, and therefore the 103 rejection is sustained.

In conclusion for reasons of record and as set forth above, the examiner maintains the rejection of  claims 1-3, 6-8, 15, 17-22 as being directed to a judicial exception without significantly more, and thereby being directed to non-statutory subject matter under 35 USC §101. In addition examiner maintains the rejection of claims 1-3, 6-8, 15, 17-22 as being unpatentable by prior art under 35 USC §103.  In reaching this decision, the Examiner considered all evidence presented and all arguments actually made by Applicant. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MACCAGNO whose telephone number is (571)270-5408. The examiner can normally be reached on M-F 5:30 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE L MACCAGNO/Examiner, Art Unit 3697      

/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697